DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, 9, 12-14, 16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the metes and bounds of what is and is not required by the limitation “setting one or more lane boundary lines of the first lane to a solid line” as recited in claims 2, 9, and 16 and similarly “setting the one or more lane boundaries of the first lane to a non-solid line” in claims 5, 12, and 19 is indefinite since it is unclear what context a solid or non-solid line is created.
For example, “lane boundary lines” exist in the real world outside of the vehicle and the claim does not provide any clarification as to how the real world boundary lines are “set” to a solid or non-solid line. For example, is the “setting” an image on a screen? A computation in a computer program? Or some other meaning? In addition, with respect to setting non-solid lines, the Figures depict the lane boundary lines as non-solid, as they exist in the real world such that it is unclear how non-solid lines can be set to non-solid lines. In addition, a review of the specification reveals that “solid lines” and “solid” only appears in the claims and does not have a description in the body of the specification. In addition, it is unclear what “setting” refers to generally. The only mention of “setting” in the specification is Spec. ¶ 60, but does 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0282138 to Ma et al. (Ma)
With respect to claims 1, 8 and 15 Ma discloses a method of navigating an autonomous driving vehicle (ADV) (¶9 “provide guidance to an autonomous vehicle that has navigated into a region comprising at least one (partially or fully) closed lane”) on a multi-lane roadway (¶ 13 “number of lanes of the roadway or a side thereof, a speed at which the autonomous vehicle is moving, a number of open lanes, a number of closed lanes”; ¶23 “e.g., an identification of a lane of one or more lanes of the roadway”; ¶ 55 “determine that all available lanes ( e.g., lanes associated with a same direction of travel as the vehicle); multiple lanes depicted in roadway 204, FIG. 2A), comprising: 
adding a first lane in the multi-lane roadway, which the ADV is driving in, to a navigation black list that indicates lanes in which the ADV is not permitted to drive, in response to detecting a temporary traffic control device (TTCD) indicating that the ADV is not permitted to drive in the first lane; 
(object detection 206, lane states 224, closed lane status, determine a closed status indicating the lane is closed, 222, FIG. 2A; objects are temporary, i.e., ¶10 “objects may include, for example, traffic 
(¶ 56 “the autonomous vehicle 102 has already determined that the right traditional lane 308 is closed (e.g., the autonomous vehicle may have stored and/or maintained a closed status in association with the right traditional lane 308) based at least in part on a collection of safety objects in the roadway ( e.g., unlabeled due to their number and represented as circles)”) 
rerouting the ADV in view of the navigation black list, such that the ADV is rerouted to a second lane in the multi-lane roadway that the ADV is permitted to drive in and navigating the ADV to the second lane.  
(¶ 15 “if the status indicates that a current lane in which the vehicle is operating is closed ahead, the autonomous vehicle may change lanes into a lane identified (by the autonomous vehicle) as being open”)
(FIG. 1, traffic cones 120, autonomous vehicle 102, current lane 122, trajectory 136 changes lanes based on traffic cones 120 causing a blacklisted or closed lane detection 134 in current lane)
(¶ 31 “planner 112 may use the perception data, including the lane closed/open states discussed herein, to determine one or more trajectories to control the autonomous vehicle 102 to traverse a path or route and/or otherwise control operation of the autonomous vehicle 102 . . . determine a route for the autonomous vehicle 102 from a first location . . . based at least in part on the lane states 130 (which may be associated with the map 116 and/or state tracker 118) to traverse the route (e.g., in order to avoid any of the detected objects and/or to avoid operating in a closed lane) . . . FIG. 1 depicts an example of such a trajectory 136, represented as an arrow indicating a heading, velocity, and/or acceleration, although the trajectory itself . . . merge into an adjacent lane 124”)

With respect to claims 2, 9 and 16, Ma discloses setting one or more lane boundary lines of the first lane to a solid line, indicating that the ADV is not to navigate across the one or more lane boundaries.  


With respect to claims 3, 10 and 17 Ma discloses the TTCD comprises at least one of a traffic cone or a transitional arrow indication that the first lane is closed to vehicles, ahead.  
(¶10 “detect safety objects and/or signage indicating closure of a lane and to avoid driving in the closed lane . . . objects may include, for example, traffic cones, pilons, flares, construction/ law enforcement/tow/etc. vehicles, construction/ law enforcement/ tow/etc. workers, etc. and safety signage may include signs indicating a construction zone, roadwork ahead, a lane merge a specifically colored sign to indicate a deviation from normative road structure”)

	With respect to claims 4, 11 and 18 Ma discloses the TTCD comprises a sign indicating that the first lane is closed ahead.  
(¶10 “detect safety objects and/or signage indicating closure of a lane and to avoid driving in the closed lane . . . objects may include, for example, traffic cones, pilons, flares, construction/ law enforcement/tow/etc. vehicles, construction/ law enforcement/ tow/etc. workers, etc. and safety signage may include signs indicating a construction zone, roadwork ahead, a lane merge a specifically colored sign to indicate a deviation from normative road structure”)

	With respect to claims 5, 12 and 19 Ma discloses
monitoring for additional TTCDs ahead of the ADV; and 
in response to determining that there are no TTCDs in the first lane for a predetermined distance ahead of current position of the ADV, deleting the first lane from navigation black list and setting the one or more lane boundaries of the first lane to a non-solid line, indicating that the ADV may navigate across the one or more lane boundaries.  

(232, Fig. 2D “DETERMINE THAT SENSOR DATA INDICATES AN ABSENCE OF SAFETY OBJECT ASSOCIATED WITH THE LANE FOR A . . . DISTANCE THAT MEETS OR EXCEEDS A THRESHOLD . . . DISTANCE).

	With respect to claims 6,13 and 20 Ma discloses requesting a rerouting of the ADV and navigating the ADV in accordance with the requested rerouting.  
(¶ 15 “if the status indicates that a current lane in which the vehicle is operating is closed ahead, the autonomous vehicle may change lanes into a lane identified (by the autonomous vehicle) as being open”)
(FIG. 1, traffic cones 120, autonomous vehicle 102, current lane 122, trajectory 136 changes lanes based on traffic cones 120 causing a blacklisted or closed lane detection 134 in current lane)
(¶ 31 “planner 112 may use the perception data, including the lane closed/open states discussed herein, to determine one or more trajectories to control the autonomous vehicle 102 to traverse a path or route and/or otherwise control operation of the autonomous vehicle 102 . . . determine a route for the autonomous vehicle 102 from a first location . . . based at least in part on the lane states 130 (which may be associated with the map 116 and/or state tracker 118) to traverse the route (e.g., in order to avoid any of the detected objects and/or to avoid operating in a closed lane) . . . FIG. 1 depicts an example of such a trajectory 136, represented as an arrow indicating a heading, velocity, and/or acceleration, although the trajectory itself . . . merge into an adjacent lane 124”)

With respect to claims 7, 14 and 21 Ma discloses the predetermined distance is based upon at least one of:
 a speed of the ADV or 
forward perception distance limit of a perception module of the ADV having one or more sensors.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667